OPINION — AG — ** EASEMENT — STATE PROPERTY — GRANTING ** (1) SUCH INSTRUMENT (GRANT OF EASEMENT OF 20 YEARS — STATE DEPARTMENT OF MENTAL HOSPITAL — PUBLIC SERVICE — UTILITY), INSOFAR AS IT WOULD GRANT TO THE GRANTEE " THE RIGHT OF INGRESS AND EGRESS TO AND FROM SAID SYSTEM ACROSS ADJOINING OR OBSTRUCTION WHICH MAY AT ANY TIME INTERFERE WITH OR ENDANGER SAID SYSTEM OR ITS MAINTENANCE OR OPERATION ", AND INSOFAR AS THE GRANTOR THEREIN WOULD COVENT AND AGREE THAT " NO BUILDING OR OTHER STRUCTURE SHALL EVER BE ERECTED WITHIN TEN FEET (10) OF THE CENTER LINE OF SAID SYSTEM, UNLESS THE WRITTEN CONSENT OF GRANTEE IS FIRST OBTAINED " WOULD NOT BE AUTHORIZED BY SAID STATUTE, UNLESS THE STATE BOARD OF PUBLIC AFFAIRS PROPERTY DETERMINES THAT SUCH " CONSIDERATIONS, TERMS AND CONDITIONS " ARE " ADVISABLE AND TO THE BEST INTERESTS OF THE STATE INSTITUTIONS IN POSSESSION " OF THE LANDS TO BE AFFECTED THEREBY. (RIGHT OF WAY, EMINENT DOMAIN, EASEMENT, STATE AGENCY, UTILITIES, GRANT, STATE PROPERTY) CITE: 74 O.S. 126.1 [74-126.1] (MAINTENANCE, IMPROVEMENTS) (JAMES C. HARKIN)